Citation Nr: 0934195	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 
1993, and from January 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina that granted service 
connection for PTSD and assigned a 30 percent disability 
rating.

The Veteran personally appeared before a Travel Board hearing 
in October 2007 in Columbia, South Carolina, and a transcript 
of such hearing has been associated with the claims file.  
The matter was Remanded by the Board in October 2007 for 
additional development and is now back for final appellate 
consideration.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  


FINDING OF FACT

The Veteran's PTSD has been manifested by depressed mood, 
anxiety, sleep impairment, nightmares, impairment of short-
term memory, anger, irritability, hypervigilance, and mild 
impairment of the ability to maintain effective work and 
social relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an evaluation in 
excess of 30 percent disabling for service-connected PTSD, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA is required to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006). 

The Board finds that VCAA letters dated March 2006, July 
2006, and January 2008 satisfied VA's notice requirements.  
All of the above VCAA letters informed the Veteran of what 
evidence was necessary to substantiate his claim for service 
connection, which information or evidence he was to provide 
to VA, and which information and evidence VA would make 
efforts to obtain on his behalf.  See Pelegrini II, 18 Vet. 
App. at 120-121.

Also, the above letters dated March 2006 and January 2008, as 
well as a separate letter dated June 2009, notified the 
Veteran of how VA determines appropriate disability ratings, 
and the Veteran's claim was readjudicated first in August 
2006 (by way of an SOC) and again in July 2009 (by way of an 
SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473, 488 
(2006); see also Mayfield v. Nicholson, 20 Vet. App. at 543.  
Also, the RO granted an effective date relating back to the 
date the initial claim was filed (the earliest possible date 
under 38 U.S.C.A. § 5110(a)), and, therefore, the effective 
date is not in issue.  See Goodwin v. Peake, 22 Vet. App. 
128, 133, 137 (2008).

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this decision, the Court 
held that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required because the purpose that 
such notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Therefore, any 
defect as to notice is non-prejudicial.  See Dingess, 19 Vet. 
App. at 493; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin, 22 Vet. App. at 133 (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  In line with the above reasoning, Vazquez-Flores 
does not apply to the Veteran's initial rating claim for PTSD 
because VA's VCAA notice obligation was satisfied when the RO 
granted his claim for service connection.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are all in the file.  The Veteran has at no 
time referenced any outstanding records or private treatment 
records that he wanted VA to obtain or that are potentially 
relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).

Most recently, in June 2009, the Veteran was provided with a 
VA examination in connection with his request for a higher 
initial rating for his PTSD disability.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2008).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-
95.  The Board finds the June 2009 VA examination report to 
be thorough and complete.  The examination in this case is 
adequate upon which to base a decision with regard to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
When the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

Where, as in the instant case, an appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Diagnostic Code 9411 criteria for disability ratings of 
30 percent, 50 percent, and 70 percent are as follows:

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The use of the phrase "such symptoms as" followed by a list 
of examples provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is used to 
report a clinician's judgment of an individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) at 44 (1994).  GAF scores range from 1-
100, with the higher numbers representing higher levels of 
functioning.  A score of 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  Id. at 46.  A score of 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id. 
at 47.

The Veteran's PTSD has been assigned by the RO a rating of 30 
percent disabling under Diagnostic Code 9411.  The Veteran 
seeks a higher initial rating; specifically, the Veteran has 
requested a rating of 70 percent disabling.  See Form 9, 
October 2006.

Having reviewed the entire record and for the reasons and 
bases explained below, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent disabling under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.130.

The medical evidence of record, consisting of VA examination 
(VAX) reports dated April 2006 and June 2009 and VA mental 
health clinic (MHC) treatment records dated February 2006, 
April 2006, October 2006, April 2007, and October 2007 
demonstrate findings including depressed mood, anxiety in 
crowds, sleep impairment, including nightmares once or twice 
per week, hypervigilance, including an increased startle 
response to loud noises, anger and irritability, and mild-to-
moderate impairment of the ability to maintain effective 
social and work relationships.  The VA examination reports 
and VA MHC records reflect GAF scores in the mild-to-moderate 
range (55 to 70), with the most recent, June 2009 VA 
examination report reflecting a GAF score of 60.  The June 
2009 VA examiner specifically described the Veteran's PTSD 
symptoms as "mild."  The Board notes that the above 
treatment records are consistent with the testimony of the 
Veteran and his wife in October 2007.  

The above records also reflect that the Veteran reported 
performing "perimeter check" rituals, including checking 
all window and door locks, albeit the Board notes that the 
Veteran also reported receiving death threats at work.  See 
VA MHC, October 2006 at 11.  The above records also reflect 
findings of some short-term memory loss, such as the 
inability to remember birthdays, appointments, and 
conversations with his wife, although the June 2009 VA 
examination report reflects the Veteran's history of a 
learning disability and a finding that his short-term memory 
impairment may be related to such.  See id. at 4 (learning 
disability); see also VA MHC, October 2006 at 12.  The 
Veteran reported still having an interest in activities such 
as exercise, camping and hiking, but reported that he was 
unable to engage in them due to lack of time.  See VAX, June 
2009 at 2; see also Hearing Transcript, October 2007 at 5-6.  
The records also reflect varying reports of the Veteran 
experiencing flashbacks and intrusive thoughts.  Mostly, the 
Veteran reported experiencing intrusive thoughts of combat 
twice per day, see, e.g., VAX April 2006 at 2 and June 2009 
at 1, but no flashbacks in February or April of 2006, having 
flashbacks once a week in October 2006, three times per week 
in April 2007, and none by June 2009.  

With regard specifically to the Veteran's level of social 
impairment, the Board notes that the Veteran reported at the 
recent, June 2009 VA examination still being married to his 
first wife of over 15 years, with whom he reports getting 
along with well, and they have three children whom the 
Veteran reports spending time with at home and going to 
church with twice per month.  See Hearing Transcript, October 
2007 at 16 and 18; see also VAX, June 2009 at 2.  The Veteran 
reports that he still has friends in the military, although 
he would not describe them as "close" friends.  See VAX, 
June 2009 at 4.  The Board, however, does acknowledge some 
level of social impairment evidenced by the testimony of the 
Veteran and his wife regarding the Veteran's habit of staying 
in the car alone sometimes when the family goes to the store 
and when the Veteran takes his kids to games.  See Hearing 
Transcript, October 2007 at 12, 22-23.  

With regard to the Veteran's level of occupational 
impairment, the Board notes that the Veteran reports he has 
maintained employment as a correctional facility officer for 
about 15 years, although the Board acknowledges that the 
Veteran reported switching from one facility to another 
around January 2005.  See VAX, April 2006 at 1 and June 2009 
at 4.  The Veteran reported at the hearing and during the 
June 2009 VA examination generally doing an "excellent" and 
"good" job, respectively, and not missing any work due to 
his PTSD, although the Board acknowledges the Veteran's 
report of being "written up" for failing to follow certain 
protocols on two occasions in the past two years.  See 
Hearing Transcript, October 2007 at 14-16, 19; VAX, June 2009 
at 3-4.

None of the above records from 2006 reflect any suicidal 
ideation, although more recent April 2007 and October 2007 VA 
MHC treatment records as well as the June 2009 VA examination 
report reflect that the Veteran reported thoughts of suicide 
but no plan or intent to act on those thoughts.  The Veteran 
was screened for suicidal risk at the VA MHC in October 2007, 
which report reflects again that the Veteran had no plan or 
intent to act, and it reflects an overall finding of a 
"low" risk.  The Board further notes that the VA examiner 
in her June 2009 report indicated some skepticism with regard 
to the Veteran's reports of suicidal ideation given his 
concomitant report of feeling only "a little bit" 
depressed, see id. at 2, and the Board finds that opinion to 
be highly probative.

Nevertheless, even if a low level of suicidal ideation was 
demonstrated, the Board notes that the symptoms of the 
Veteran's PTSD, taken as a whole, do not support the 
assignment of a disability rating of 50 percent.  The Veteran 
does not exhibit symptoms of reduced reliability and 
productivity at work, and the Board notes again that he has 
been working full-time as a correctional facility officer for 
approximately 15 years without missing any work due to his 
PTSD symptoms; the Veteran has been married for about 15 
years, spends time with his children, and still has some 
friends in the military (albeit not close friends).  The 
Veteran has not manifested a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week (he reported only experiencing 
such less than once per month at the June 2009 VA 
examination); difficulty in understanding complex commands; 
impairment of long-term memory, impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood 
other than feeling "a little bit" depressed.  See VAX, 
April 2006 at 1 (regarding work), June 2009 at 2 ("a little 
bit" depressed) and 4 (regarding work and the last anxiety 
attack).  Overall, the Board finds that the medical evidence 
of record reflects only a mild level of social and 
occupational impairment.

The Board notes that the Veteran's reported GAF scores have 
ranged from 55 to 70 in the records described above.  GAF 
scores are not, however, in and of themselves, the 
dispositive element in rating a disability, and the Board 
generally places more probative weight on the specific 
clinical findings noted on examinations, which, in this case, 
do not demonstrate a degree of impairment consistent with 
more than a 30 percent rating.  Nevertheless, the Board finds 
that a 30 percent disability rating for PTSD contemplates GAF 
scores in the above range of 55 to 70.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, for the reasons previously discussed, 
the Board concludes that the 30 percent rating assigned 
herein contemplates the low degree of interference in social 
and work settings resulting from the Veteran's PTSD.  The 
Board finds that the Veteran's PTSD has not been shown to 
markedly interfere with his employment (i.e., beyond that 
contemplated in the assigned rating) to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  As discussed in detail above, the VA examination 
reports and VA MHC records do not reflect any impairment of 
the Veteran's ability to perform his work except for having 
been "written up" twice in two years, and the Veteran has 
maintained a 17 year marriage with three children with whom 
he spends time with around the house.  The Board notes that 
the 30 percent rating is a recognition of "occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks."  See  38 C.F.R. § 4.130 (Diagnostic Code 9440).  As 
the Veteran's PTSD has not necessitated frequent periods of 
hospitalization and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In summary, the Board concludes that the preponderance of 
evidence is against an evaluation of the Veteran's PTSD in 
excess of 30 percent disabling.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not for 
application.  






ORDER

Entitlement to an increased evaluation for PTSD, currently 
rated as 30 percent disabling, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


